DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 1-5, 9-12, 14-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganguly et al. [US 2016/0042575; Ganguly] in view of Komanduri et al. [US 9,997,070; Komanduri]

Per claim 1.  Ganguly discloses a vehicle authorization system for a parking facility, the vehicle authorization system comprising: 
a vehicle (60) or an electronic device (50) of a user that transmits and receives a first data via a first protocol signal [para. 12-14 and 72]; 
a gate assembly comprising: 
a gate (35) that is movable between an open position and a closed position, 
a gate actuator (inherently included in the gate assembly) configured to move the gate, and 
a gate controller (30) positioned at the gate and that receives and transmits the first data via the first protocol signal (e.g. Bluetooth signal) and receives and transmits a second data (e.g. authorization to open the barrier gate 35) [para. 77] via a second protocol signal (e.g. cellular signal) the gate controller is configured to actuate the gate actuator to move the gate [Figs. 1-2 and para. 38, 51-52 and 72-79]
a communication system comprising: 
a remote server computing device (e.g. central authentication server 22) that is positioned offsite from the parking facility [Fig.1] and   
gateway device (e.g. parking facility server 20, includes a receiver and transmitter for communicating with gate controller 30 and remote server computer 22)  [Fig. 1 and para. 19 and 23] communicatively coupled to and between the gate controller (30) and the remote server computing device ( 22) wherein the gateway device (e.g. server 20) and the remote server computing device (22) are each configured to transmit and receive the second data (e.g. verifies user ID and authorization to open the gate) via the second protocol signal (e.g. cellular signal) to communicate with the gate controller (30) [para. 77-79], 
wherein the first data is an identification data [para. 23] and the first protocol signal is a plurality of local signals (e.g. Bluetooth protocol uses for communicating with gate controller and gateway (e.g. BT server 20)), 
wherein the second data is a gate open authorization (e.g. user ID query transmits and receives to/from BT server 20) which can be used one of variety well-known communication technologies (e.g. WiFi, RJ45 Ethernet and Radio 433NHz), but not explicitly mention of wireless long range wide area network (e.g. Cellular protocol communication) {will present the issue later at below} and 
wherein the remote server computing device (22) provides the second data (e.g. authorization information) via the second protocol signal (e.g. Cellular technology) to the gate controller through the gateway device (e.g. through a BT parking facility server 20) [see Figs. 1- 2].  
Ganguly does not explicitly mention that the second protocol signal is a wireless long range wide area network (e.g. Cellular signal technology).
Komanduri teaches a parking garage communication system including a local wide area network (e.g. lighting communication network) and recited “As noted, the host processor system 115 is coupled to the communication interface(s) 117. The communication interface(s) 117 can include multiple wireless transceivers (XCVRS) and/or wired communication interfaces 610, such as Ethernet. In the example, the XCVRS 610 include a wireless radio frequency (RF) communication interfaces for WiFi, Bluetooth, ZigBee, wireless mesh, or cellular data for communication between the plurality of lighting devices 15A-C, a parking garage gate system 70, or a parking session server 80” [Figs. 1 and 6A and col. 31. Lines 28-38].  Thus, the cellular (e.g. long range wide area network) can be applied to local wide area network.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to modify the cellular protocol  (e.g. wireless long range communication) as one of a local network communication (e.g. gate controller communication system to BT server 20) as taught by Komanduri to the second protocol signal of Ganguly, for the advantage of stronger signal communication, because cellular communication technology is a strong signal communication used as wide area network or long range communication and have a better resolution data.  Ganguly does not explicitly mention of long range communication to minimize an interfere of a construction material of the parking facility.  Komanduri mention that RF signals obstructed by concrete parking garage and recited “a local network 50, such as WiFi or Ethernet is advantageously used to connect to the network gateway 60 in an environment where RF signals and modulated light are obstructed as is the case with a concrete parking garage. Using the local network 50 to communicate between lighting devices 15A-C increases the reach to all lighting devices 15A-C, mobile devices 25A-C, vehicles 30A-C, and sensors 28A-C within the parking garage” and the local network 50 is a cellular communication protocol as mentioned above.  Thus, the cellular network 50 can minimized interference caused by concrete parking garage.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to modify the teaching of Konanduri (e.g. using Cellular local network communication protocol) can minimize interference of construction material, such as concrete. 

Per claim 2.  Ganguly and Komanduri made obvious above, Ganguly further discloses that the remote server 22 receives a notification signal indicated that the vehicle has entered parking location [Fig. 2, para. 79] that constitutes the remote server receives the second data via the second protocol signal initiated at eth gate controller and through the gateway device such that the construction material of the parking facility minimally interferes with the wireless long range signals. 

Per claim 3. Ganguly and Komanduri made obvious above, Komanduri mentioned that Cellular communication technology can applied to local network 50, which the lighting devices 15A-15C and gate controller 70 are used to communicate.  That constitutes a long range transmitter/receiver device positioned at the parking facility and is communicatively coupled to the gateway device and the gate controller, to provide a continuous signal path from the remote server computing device to the gate controller.

Per claim 4. Ganguly and Komanduri made obvious above, Ganguly further discloses “Using, for example, Bluetooth, the identification module 50 and/or application 40 communicates with the gate controller 30, identifying the vehicle 60 and the physical location of the parking facility. The application 40 also identifies the user. The gate controller 30 relays vehicle and/or user information from the identification module 50 and/or the application 40 to the parking facility server 20, which will forward information (e.g. location, license plate, user account details, etc.) to the central authentication and payment processing server 22”  [para. 74-75].  That constitutes a gate transmitter/receiver device communicatively coupled to the gate controller, to receive and transmit the plurality of local signals to the gate controller by receiving a request signal from the electronic device of the user via a Bluetooth protocol. 

Per claim 5.  Ganguly and Komanduri made obvious above, Gangly further discloses “As the vehicle 60 passes the barrier gate 35 and triggers the detector(s), the gate controller 30 will notify the parking facility server 20 that the vehicle 60 has cleared the entrance and entered the parking facility” [para. 79]. That constitutes the gate assembly further includes a vehicle detection sensor that is communicatively coupled to the gate controller, and is configured to transmit a vehicle present signal to the gate controller. 

Per claims 9-11.  The limitations are similar to those in claims 1-2 above, the rejection would be in the same manner.    

Per claim 12. Ganguly and Komanduri made obvious above, Ganguly further discloses the user ID query send to remote server 22 and receives gate open command from server [as cited at Fig. 2], that constitutes the authorization data request and the gate command are each transmitted and received using the long range wide area network protocol taught by Komanduri described in claim 1 above. 

 Per claim 14. Ganguly and Komanduri made obvious above, Ganguly further discloses the gate command causes the gate controller to actuate the gate actuator to move the gate from the closed position to the open position.  [para. 25].
Per claim 15.  The limitations are similar to those in claim 4 above, that the rejection would be in the same manner.

Per claim 16.  The limitations are similar to those in claim 5 above, that the rejection would be in the same manner.

	Per claim 19.  The method steps limitations are similar to those in the system claims 1-2 above, which the rejection would be in the same manner. 

5.	Claims 6-7 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganguly et al. in view of Komanduri et al. and further in view of Silberberg [US 2012/0143657].

Per claims 6 and 17.  Ganguly and Komanduri made obvious above,  except for not explicitly mention the gate controller configured to capture a vehicle identification or a user identification.  Silberberg teaches a parking system and method comprising a gate controller configured to lift and allow the vehicle to exit and further suggests “When the user, leaves the car parking space, this is noted by the sensor. The user drives to the exit where their license plate is captured by a license plate recognition system connected to the parking controller. The parking controller determines that the license plate matches a paid for parking session and causes a boom gate at the exit to lift and allow the vehicle to exit.” [para. 0077, 0088 and 61].  Thus, the camera can be employed at gate assembly (e.g. a quick response device) which configured to capture the vehicle license plate (e.g. vehicle identification) for determining the vehicle identifier presence at gate (e.g. exit).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to employ a quick response device (e.g. camera) to capture and transmit a vehicle identification to gate controller as taught by Silberberg to the system of the combination, for the benefit of convenience and enhancing an identification of vehicle, because the vehicle identification (e.g. license plate) is a unique identification for each vehicle and exposed at exterior of vehicle, which can be a quick identifier device and easy to capture.

Per claims 7 and 18. Ganguly and Komanduri made obvious above, except for not explicitly mention the gate controller configured to capture a vehicle identification or a user identification.  Silberberg teaches a parking system and method comprising a gate controller configured to lift and allow the vehicle to exit and further suggests “When the user, leaves the car parking space, this is noted by the sensor. The user drives to the exit where their license plate is captured by a license plate recognition system connected to the parking controller. The parking controller determines that the license plate matches a paid for parking session and causes a boom gate at the exit to lift and allow the vehicle to exit.” [para. 0077, 0088 and 61].  Thus, the camera can be employed at gate assembly (e.g. a quick response device) which configured to capture the vehicle license plate (e.g. vehicle identification) for determining the vehicle identifier presence at gate (e.g. exit).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to employ a quick response device (e.g. camera) to capture and transmit a vehicle identification to gate controller as taught by Silberberg to the system of Ganguly, for the benefit of convenience and enhancing an identification of vehicle, because vehicle identification (e.g. license plate) is a unique identification for each vehicle and exposed at exterior of vehicle, which can be a quick identifier device and easy to capture. 

	5.	Claims 8, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganguly et al. in view of Komanduri et al. in further in view of Wen Ying-rong [CN 106657612 A].

Per claims  8, 13 and 20. Ganguly and Komanduri made obvious above, except for not explicitly mention, the cellular communication signal is a narrowband-internet of things protocol (NB-IoT), Wen teaches an access control system, comprising a LoRaWan gateway device configured to communicate to cloud server platform through 4G network transmission (e.g. Cellular), the LoRaWan can be a low power consumption and multiple nodes, low cost, supporting the star topology structure of LoRaWan wireless narrowband network technology, which can be a narrowband-internet of things protocol. [see Abstract].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ the narrowband-internet of things protocol taught by Wen to the system of Ganguly above, for the benefit of improving indoor coverage, because NB-IoT technology supports for a large-scale users, low-speed equipment, low-latency sensitivity, low-cost and low power consumption.   

Response to Arguments
6.	Applicant’s arguments, see Remark, filed 10/27/2022, with respect to claims 1, 9 and 19  have been fully considered and are persuasive.  The Non-Final Office Action of 08/12/2022 has been withdrawn. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sullivan et al. [US 2017/0098374] discloses the gateway device 400 may comprise more than one kind of transceiver 450, and may include both a local transceiver 440 and a long-range transceiver 445. For example, a certain type of radio communication protocol, such as a 433 MHz RF transceiver, may be well-suited for receiving the heartbeats from the parking sensors 110A-110G because the parking sensors 110A-110G are within the protocol's transmission range of the gateway 400, and because the radio protocol uses a low amount of power. Therefore, the gateway device 400 may be equipped with at least one RF 433 MHz radio as its local transceiver 440. However, the gateway 400 may be equipped with additional different radios, such as a Wi-Fi or a cellular radio as its long-range transceiver 445, in order to connect to the internet and relay information gathered from the parking sensors 110A-110G to the cloud service 130. A Wi-Fi or cellular data connection may be desirable in order to transmit large amounts of data from gateway 120 to the cloud service 130, which may be located on a remote server connected to the internet.  (Cellular radio is a wireless long-range communication)
 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SON M TANG/Examiner, Art Unit 2685        

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685